Citation Nr: 0917933	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-39 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1969 to August 
1971. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

The Veteran requested a hearing at his local VA office before 
a Decision Review Officer in January 2006.  In October 2007, 
the Veteran's representative withdrew his request for a 
hearing.  Then, in June 2008, the Veteran wrote a letter 
which appeared to indicate that the hearing was withdrawn 
without his consent.  See 38 C.F.R. § 20.702(e) (2008).  
However, in April 2009, the Veteran's representative 
contacted him and confirmed that the Veteran is not currently 
seeking a hearing.  Id.  Therefore, the VA is not currently 
under an obligation to provide a hearing to the Veteran.

After the RO issued its December 2007 supplemental statement 
of the case (SSOC), the Veteran submitted in June 2008 an 
additional statement along with signed eyewitness statements 
without submitting a waiver of readjudication at the RO 
level.  The RO did not issue another supplemental statement 
of the case (SSOC) after receipt of this evidence.  See 38 
C.F.R. §§ 19.31(b), 19.37(a) (2008).  Although the evidence 
does mention the Veteran's early retirement as being due to 
his service connected right knee problems, this evidence is 
not "pertinent" in that it does not present any new 
evidence not already of record.  The Veteran has already made 
this argument in other statements to the VA.  See the 
Veteran's notice of disagreement submitted in March 2006, 
substantive appeal (Form 9) submitted in November 2006, and 
Informal Brief Of Appellant In Appealed Case submitted in 
April 2008.  Therefore, the Board finds that any error in 
failing to furnish a SSOC is not prejudicial as to the 
Veteran's right knee claim.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).


FINDINGS OF FACT

1.  The Veteran's right knee disability, even with 
consideration of the diagnosed arthritis, does not cause 
flexion limited to 60 degrees or less or extension limited to 
10 degrees or more.

2.  The Veteran does have symptoms resulting from the removal 
of semilunar cartilage from his right knee in service.

3.  The Veteran does have a diagnosis of arthritis of his 
right knee, confirmed by an X-ray examination.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the service-connected right knee disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5259, 5260, 5261 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA letter dated in December 2005 
essentially satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that would be necessary to 
substantiate his increased rating claim; (2) informing him 
about the information and evidence the VA would seek to 
provide; and (3) informing him about the information and 
evidence that he was expected to provide.  38 U.S.C.A. 
§ 5103(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the 4th element requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  The absence of notice of this element is of no 
consequence since it is no longer required by law.   

Furthermore, the April 2006 letter from the RO advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

However, a content error exists in that the VCAA notice of 
record is not fully compliant with the U.S. Court of Appeals 
for Veterans Claims (Court) recent decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In Vasquez, the Court held 
that, at a minimum, a 38 U.S.C.A. § 5103(a) notice requires 
that the Secretary notify the claimant that, to substantiate 
such a claim, 

(1) the claimant must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
the claimant's employment and daily 
life;

(2) if the Diagnostic Code (DC) under 
which the claimant is rated contains 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by the claimant 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily 
life (such as a specific measurement or 
test result), the Secretary must 
provide at least general notice of that 
requirement to the claimant;

(3) the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(4) the notice must also provide 
examples of the types of medical and 
lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

Id. at 43-44.  Here, the VCAA notice letter of record was not 
compliant with elements (1), and (2) listed above in Vazquez-
Flores.  The letter failed to notify the Veteran of the need 
to demonstrate the effect that worsening of his disability 
has on his employment and daily life.  The RO also failed to 
notify the Veteran of the specific legal criteria necessary 
to substantiate a higher rating under 38 C.F.R. § 4.40, 4.45, 
4.59, and, under 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5259, 5260, and 5261.  Therefore, there is a content error 
present in VCAA notice.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), concerning any element of a claim, 
is presumed prejudicial.  Further, the VA, not the Veteran, 
has the burden of rebutting this presumption by showing the 
error was not prejudicial to the Veteran in that it does not 
affect the essential fairness of the adjudication.  To do 
this, VA must demonstrate:  (1) that any defect was cured by 
actual knowledge on the part of the claimant (see Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim"); (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration should be given as to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In this vein, the presumption of prejudice to the Veteran due 
to the content error in VCAA notice for his increased rating 
claim has been rebutted by:  first, evidence of actual 
knowledge on the part of the Veteran; and second, evidence 
that a reasonable person could understand what was needed to 
substantiate the Veteran's claim for an increased rating.  

In order to show that he merits an increased rating, the 
Veteran must show that his arthritis under Diagnostic Code 
5003 has led to a decreased range of motion as measured under 
Diagnostic Codes 5260 and 5261, or an additional functional 
loss under Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  The 
Veteran has demonstrated knowledge of the applicable 
standards in his statements in support of his claim submitted 
in June 2008, as well as his NOD submitted in March 2006, and 
his Form 9 submitted in November 2006.  In these statements, 
the Veteran showed actual awareness of these requirements for 
a higher rating by stating the effects his right knee 
disability has had on his employment and daily life.  In 
addition, the April 2009 Informal Brief Of Appellant In 
Appealed Case (Brief) indicates knowledge of the necessary 
elements where the Brief refers to the ratings of the 
relevant Diagnostic Codes, as well as to the reductions in 
the normal range of motion, flare-ups of symptoms, and 
additional functional loss; thereby showing the Veteran's 
representative's knowledge of the elements of an increased 
rating under Deluca.

Furthermore, a reasonable person should have known the 
criteria for a higher rating under 38 C.F.R. § 4.40, 4.45, 
4.59, and, under 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 
5259, 5260, and 5261 after receiving the November 2006 
statement of the case (SOC).  Specifically, this document 
provided the Veteran with a summary of the pertinent evidence 
as to his right knee claim, citations to the pertinent laws 
and regulations governing a higher rating for his right knee 
claim (in this case 38 C.F.R. § 4.40, 4.45, 4.59, and, under 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5259, 5260, and 
5261), and a summary of the reasons and bases for the RO's 
decision to deny a higher rating for his right knee disorder.  
In addition, the RO rating decision of January 2006 cited the 
relevant Diagnostic Code, which was used to make the 
determination of the Veteran's disability level.  These 
documents were sufficient to make the reasonable person aware 
of the requirements for an increased rating for the Veteran's 
right knee disability.  Thus, the presumption of prejudice 
has been rebutted by the evidence of record. 

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in January 2006, 
the preferred sequence.  But in Pelegrini II, the Court 
clarified that in these situations the VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, the VA need only ensure that the Veteran 
receives (or since has received) content-complying VCAA 
notice, followed by readjudication of his claim, such that 
the intended purpose of the notice is not frustrated and 
he/she is still provided proper due process.  Id. 120.  In 
other words, he/she must be given an opportunity to 
participate effectively in the processing of his/her claim.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a SOC or a 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, the VA cured the timing notice after providing 
additional VCAA notice by readjudicating the case by way of a 
SSOC in December 2007.  Therefore, since the VA cured the 
timing error and because the Veteran has not challenged the 
sufficiency of his notice, the Board has not erred in finding 
that the VA complied with its duty to notify.  In essence, 
the timing defect in the notices has been rectified by the 
latter readjudication.

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The RO has secured service 
treatment records (STRs), and two VA medical examinations.  
The Veteran has submitted personal statements, as well as 
signed witness statements.  The Veteran has not provided 
authorization for the VA to obtain any additional relevant 
private medical records.  Nor has he indicated that such 
records exist.  Therefore, the Board concludes that the duty 
to assist the Veteran in gathering information to advance his 
claim has been met.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The service-connected right knee disability on appeal arises 
from a claim for an increased rating received in September 
2005.  As a result, the present level of the Veteran's right 
knee disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, the Court recently held 
that VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  That 
is to say, the Board must consider whether there have been 
times when the Veteran's disability has been more severe than 
at others.  And if there have, the Board may "stage" the 
rating.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed (in this 
case, August 2003) until the VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2008).  While older 
evidence is not necessarily irrelevant, it is generally not 
needed to determine the effective date of an increased 
rating.  See Francisco, supra.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that a disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Analysis

The Veteran's right knee disability, status post medial 
meniscectomy during service, is currently rated as 10 percent 
disabling under Diagnostic Code 5259, cartilage, semilunar, 
removal of, symptomatic.  38 C.F.R. § 4.71a.  This rating has 
been in effect since September 30, 2005. 

Other Diagnostic Codes for knee disabilities that provide a 
rating greater than 10 percent are not more appropriate in 
this case because the facts of this case do not support their 
application.  See, e.g., 38 C.F.R. § 4.71(a), Diagnostic Code 
5256 (for ankylosis of the knee), Diagnostic Code 5257 
(recurrent subluxation or lateral instability), Diagnostic 
Code 5258 (dislocated cartilage), Diagnostic Code 5262 
(impairment of the tibia and fibula), Diagnostic Code 5263 
(genu recurvatum).  There is no evidence in the record of any 
of these factors affecting the Veteran's right knee, thus 
they are not applicable in the present case.  See Butts v. 
Brown, 5 Vet. App. 532, 540 (1993) (choice of diagnostic code 
should be upheld if it is supported by explanation and 
evidence).  It follows that the Board will evaluate his 
disability under Diagnostic Codes 5003, 5259, 5260, and 5261 
for arthritis as well as limitation of motion on flexion and 
extension, respectively, to determine if he is entitled to a 
higher rating.

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.

Concerning this, the evidence of record does not support a 
compensable rating under Diagnostic Codes 5260 and 5261.  38 
C.F.R. § 4.7. The VA medical examinations from November 2007 
and December 2005 do not reveal compensable limitation of 
flexion to 45 degrees or extension limited to 10 degrees for 
the right knee.  The November 2007 VA medical examination 
specifically revealed extension and flexion for the Veteran's 
right knee of 3 to 104 degrees, respectively.  This was only 
slightly worse than the Veteran's VA medical examination of 
December 2005, which found some discomfort at full extension 
and flexion of 0 and 120 degrees respectively.  Thus, the 
limitations to the Veteran's extension and flexion do not 
provide for a compensable rating.

However, the Veteran has been diagnosed with arthritis in his 
right knee confirmed by an X-ray at the November 2007 VA 
medical examination.  Degenerative arthritis is rated under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71(a), Diagnostic 
Code 5003.  Arthritis, when established by X-ray findings, in 
turn is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved - which, here, are Diagnostic Code 5260 for flexion 
and Diagnostic Code 5261 for extension.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the 
Veteran's arthritis does not provide any further limitation 
to the Veteran's range of motion.  See the VA medical 
examinations of December 2005 and November 2007.  However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  For purposes 
of rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45(f).

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
established by X-ray, is deemed to be limitation of motion 
and warrants the minimum rating for a joint, even if there is 
no actual limitation of motion.  Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Given that the Veteran's positive 
diagnosis of arthritis is confirmed by X-ray, the Veteran is 
entitled to his 10 percent rating, but no more.

Finally, the Veteran is currently rated at 10 percent under 
Diagnostic Code 5259.  38 C.F.R. § 4.71a.  This is the 
highest rating available under this code.  The Board 
concludes that either 5259 or 5003 may be appropriately 
applied to the Veteran, and that the application of either 
results in the same rating of 10 percent.  See 38 C.F.R. 
§ 4.7.  However, as these are assessments of the same 
disorder, they cannot be applied together.  See 38 C.F.R. § 
4.14 (prohibiting the evaluation of the same disability under 
different Diagnostic Codes).  Therefore, the Veteran is 
properly rated at 10 percent under Diagnostic Code 5259 for 
his right medial meniscectomy.  Accordingly, the Board finds 
that the preponderance of the evidence is against a rating 
higher than 10 percent for the Veteran's service-connected 
right knee disability.  38 C.F.R. § 4.3.

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505, 510 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Board finds the Veteran's symptoms have remained constant 
throughout the course of the period on appeal, and, as such, 
staged ratings are not warranted.  

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1).  The Board notes 
that the Veteran contends to have left his employment as a 
line man, and has submitted statements by colleagues to this 
effect.  See the Veteran's statement dated in June 2008.  
However, there is no evidence of record to indicate that the 
Veteran has missed work due to his right knee disability.  
Furthermore, he is "able to do all the activities of daily 
living" except for "heavy lifting from a squatting 
position."  See VA medical examination November 2007.  He is 
not currently using "assistive devices."  Id.  He is also 
not on medication for his knee.  Id.  Thus, there is no 
indication the Veteran's right knee disability markedly 
interferes with his ability to work, meaning above and beyond 
that provided for by his current schedular rating.  See, too, 
38 C.F.R. § 4.1 (indicating that, generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability).  Furthermore, there is 
no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
he is not adequately compensated for his disability by the 
regular rating schedule.  VAOPGCPREC 6-96.  Consequently, the 
Board does not have any obligation to remand this case to the 
RO for further consideration of this issue and possible 
referral to VA's Compensation and Pension Service.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A disability rating higher than 10 percent for the Veteran's 
right knee disability is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


